IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JUAN RIVERA and,
ALLISON RIVERA,

Plaintiffs, C.A. No. N19C-09-256 FWW

V.

ZIMIRAH DEBARROS,

CYNTHIA MATTHEWS,

EAN HOLDINGS, LLC,

ENTERPRISE LEASING COMPANY
OF PHILADELPHIA, PA LLC, and
NATIONWIDE PROPERTY &
CASUALTY INSURANCE COMPANY,

Se ee ee a ee ee

Defendants.

Submitted: May 29, 2020
Decided: August 26, 2020

Upon Enterprise Leasing Company of Philadelphia, LLC’s
Motion for Partial Summary Judgment
DENIED.

ORDER

Robert C. Collins, I], Esquire, Schwartz & Schwartz, 1140 South State Street, Dover,
DE 19901; Attorney for Plaintiffs.

Dawn L. Becker, Esquire, The Law Office of Dawn L. Becker, Citizens Bank Center,
919 Market Street, Suite 550, Wilmington, DE 19801; Attorney for Defendant
Zimirah Debarros.
Theodore J. Segletes, III, Esquire, Chrissinger & Baumberger Three Mill Road,
Suite 301, Wilmington, DE 19806; Attorney for Defendant Cynthia Matthews.

R. Stokes Nolte, Esquire, Wilks, Lukoff & Bracegirdle, LLC, 4250 Lancaster Pike,
Suite 200, Wilmington, DE 19805, Attorney for EAN Holdings, LLC, Enterprise
Leasing Company of Philadelphia, LLC.

Paul D. Sunshine, Esquire, Reger Rizzo & Darnall, 1523 Concord Pike, Suite 200,
Brandywine Plaza East, Wilmington, DE 19803; Attorney for Defendant
Nationwide Property & Casualty Insurance Company.

WHARTON, J.
This 26th day of August, 2020, upon consideration of Defendant Enterprise
Leasing Company of Philadelphia, LLC’s (“Enterprise”) Motion for Partial
Summary Judgment,’ the Oppositions of both Nationwide Property & Casualty
Insurance Company (“Nationwide”) and Plaintiffs Juan and Allison Rivera
(“Riveras”),” and the response of Defendant Zamirah Debarros (“Debarros”) taking

no position;? it appears to the Court that:

1. The Riveras bring this action arising from two separate motor vehicle
accidents — the first occurring on October 6, 2018 near Newport, Delaware and the
second on November 26, 2018 in Dover.’ Debarros is alleged to be at fault in the
October accident and Defendant Cynthia Matthews in the November accident.> In
both accidents it is alleged that Juan Rivera sustained physical injuries.° Allison
Rivera’s claims are for loss of consortium.’ The Complaint alleges that at the time

of the accidents, Juan Rivera had underinsured motorist coverage through his own

 

'D.I. 32.

* D.I. 46 (Nationwide); D.I. 47 (Riveras).
3D. 36.

‘DT. 1.

5 Td.

6d.
"Id.
automobile insurer, Nationwide.* The Riveras expect that Juan Rivera’s claims for
personal injuries will exceed the value of his underinsured motorist coverage.°

2. At the time of the November accident, Juan Rivera was operating a
rental vehicle from Enterprise which he rented in Delaware and which he believes
was registered in New Jersey and typically garaged in Delaware.'° The Riveras
allege that ELCO Claims Services, on behalf of Enterprise, denied Juan Rivera PIP
coverage because the vehicle was registered in New Jersey, making Nationwide
responsible for PIP coverage. The Riveras allege this arrangement was undertaken
by Enterprise in order to avoid having to provide Delaware Personal Injury
protection (“PIP”) coverage.'' They argue that Enterprise, as a self-insurer meeting
the New Jersey’s mandatory insurance coverage requirements, must provide the
minimum coverage required by Delaware law.!? In addition to damages for personal
injuries, the Riveras seek a declaration that Enterprise provide Juan Rivera with PIP
benefits. '°

3. Enterprise moves for summary judgment denying the Riveras’ request

for declaratory judgment and dismissing all claims against it.'4 It argues that the

 

8 Id.
° Td.
io Id
utd.
12 Iq.
13 Id.
4 Id.
facts are not in dispute, and that what is in dispute is the parties’ interpretation of
several of Delaware’s financial responsibility statutes, specifically 21 Del. C.
§§2901 and 6101.'° Enterprise maintains that, taken together, those statutes allow
for the shifting of financial responsibility from the owner of a rental vehicle to the
renter’s personal insurance.!®

4. Nationwide opposes the Motion.'’ Nationwide takes the position that
the Court should look to New Jersey law, rather than Delaware law because the
vehicle was registered in New Jersey.'® According to Nationwide, in cases
concerning self-insured rental companies, New Jersey law requires the Court to
“look to the specific policies to make a determination about primary coverage.”!9
Nationwide argues that decision on summary judgment must await formal discovery
and a detailed examination of the policies at issue here.2? Even under Delaware

authority, summary judgment would be premature, in Nationwide’s view, since the

record is devoid of evidence that Enterprise has met its statutory obligations to

 

' Td.

‘6 Id.

7D. 46.
8 Td.

‘Id. at PS.
20 Id.
determine if Juan Rivera had his own insurance and provided him with notice of the
waiver.”' The Riveras agree with Nationwide and join in its opposition.”

5. Super. Ct. Civ. R. 56(c) provides that summary judgment is appropriate
where there is “no genuine issue as to any material fact...and the moving party is
entitled to a judgment as a matter of law.”*? The moving party initially bears the
burden of establishing both of these elements; if there is such a showing, the burden
shifts to the non-moving party to show that there are material issues of fact for
resolution by the ultimate fact-finder.* The Court considers the “pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any” in determining whether to grant summary judgment.”° Summary
judgment will be appropriate only when, upon viewing all of the evidence in the
light most favorable to the non-moving party, the Court finds that there is no genuine
issue of material fact.’° When material facts are in dispute, or “it seems desirable to
inquire more thoroughly into facts to clarify the application of the law to the

circumstances, summary judgment will not be appropriate.”2” However, when the

 

21 Id. at |P7.

2D I. 47.

*3 Del. Super. Ct. Civ. R. 56(c).

** See, More v. Sizemore, 405 A.2d 679, 680 (Del. 1979) (citations omitted).

*° Del. Super. Ct. Civ. R. 56(c).

*6 Singletarry v. Amer. Dept, Ins. Co., 2011 WL 607017 at *2 (Del. Super. 2011)
(citing Gill v. Nationwide Mut. Inc. Co., 1994 WL 150902 at *2 (Del. Super 1994)).
*7 Ebersole v. Lowengrub, 180 A.2d 467, 468-69, (Del. 1962) (citing Knapp v.
Kinsey, 249 F.2d 797 (6" Cir. 1957)).

6
facts permit a reasonable person to draw but one inference, the question becomes
one for decision as a matter of law.”8

6. Enterprise asserts that under Delaware law, the owner of a rental car
may shift financial responsibility to the personal insurance of the lessee of the car.
Nationwide and the Riveras do not dispute that contention. But, relying on Miller v.
Fidelity Guar. Ins. Underwriters” they argue that shift only occurs upon the
occurrence of certain conditions precedent. Specifically, they say Miller requires
that the owner ensure that the renter have his own insurance, and that a mere inquiry
is insufficient to discharge that statutory obligation? That approach was rejected
by the court in USSA v. Avis.*' Contextualizing the court’s comments in Miller, the
court in USSA noted that the renter may have been uninsured or the existence of
coverage may have been in dispute.** Instead, the USSA court found that the
language of the rental agreement contained language sufficient to satisfy the statute,
and that the owner had no duty to inquire specifically about other existing applicable

insurance.*’ In addition to those arguments under Delaware law, Nationwide argues

 

°8 Wooten v. Kiger, 226 A.2d 238, 239 (Del. 1967).

* 2002 WL 32067544 (Del. Super. 2002).

* Miller at *3, citing Stewart v. Selner, 1989 WL 5186 (Del. Super. 1989).

*' 2005 WL 3416299 (Del. Super. 2005).

* Id. at *2. In Miller plaintiffs were passengers not covered by the owner’s
insurance policy. In Stewart, the renter’s policy expired the day before the

accident.
33 Tq.
that the Court should apply New Jersey law, and look to policy language to resolve
coverage disputes.

7. Here, the Court has before it neither the rental contract, evidence that
Enterprise ensured that Juan Rivera was insured, nor Rivera’s Nationwide policy.
Apparently, the parties have not seen fit to provide the Court with this information.
At this stage, it seems desirable to inquire more thoroughly into the facts to clarify
the application of the law to the circumstances. Further supplementation of the
record will assist the Court in determining whether the arguments of the parties are
based on established facts or speculation. Specifically, additional information would
illuminate whether there is a genuine issue of material fact as to whether Enterprise
met its statutory obligation to ensure that Juan Rivera had his own insurance, either
by sufficient inquiry under Miller, through the rental agreement under USSA. Also,
additional information would assist the Court in determining whether Delaware or

New Jersey law applies, or even, whether it matters.

THEREFORE, Defendant Enterprise Leasing Company of Philadelphia,

LLC’s Motion for Partial Summary Judgment is DENIED.

7)

IT ISSO ORDERED. “

 

Fefris W. Wharton, J.